DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 8/2/2021. 
Claims 1 and 4-6 are pending. Claims 5 and 6 are withdrawn as directed to non-elected subject matter, there being no allowable generic or linking claim.
This application claims priority to and the benefit of Korean Patent Application No. 10-2017-0172855, filed on December 15, 2017, and Japanese Patent Application No. 2017-240499, filed on December 15, 2017, the translation of the priority documents have been filed and are sufficient to demonstrate support for the instantly filed claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (EMBO Mol Med, 2015, pages 510-525; see entire document) in view of McLenachan et al (PLOS One, 2013, pages 1-9; see entire document). This is a new rejection necessitated by applicants’ amendment wherein the scope of the time limit for administration (after day 5) is broader than previously recited (on day 7).  This art reads more accurately on the amended claims.
Oh teaches differentiated mDA neurons from VM-NPC cultures for 6-10 days. Following, the cells were transduced with Nurr1 and FoxA23.  Hence, this method teaches culturing NPC cells under conditions to differentiate them wherein after the 5th day, the cells were transfected with Nurr1 and FoxA2. 
Oh does not teach that the transfection is with mRNA. 
However, this method for use in differentiation and in neurons is well known and well established. McLenachan et al teach use of mRNA with improved properties.  Furthermore, the method is improved by additional administration at 48 hour intervals (see e.g. page 8, col 2, last ¶).
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to substitute the transfection steps of Oh et al with that of McLenachan using mRNA. Such a modification would have resulted in a method encompassed by claim 1 and 4. Oh teaches use of NPC cells that are differentiated and then introduced with Nurr1 and FoxA2 wherein McLenachan provide an alternative and improved method of transduction using mRNA at intervals. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow cells with improved properties. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/            Primary Examiner, Art Unit 1633